Citation Nr: 1733033	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-43 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had honorable active service from January 1992 to June 1996.  The Veteran died in December 2014.  The appellant is the Veteran's son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the San Juan, Puerto Rico, Regional Office (RO).  

The RO allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving child has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.  

The Board remanded this matter in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 decision, the Board remanded the claim for Social Security Administration (SSA) disability records, outstanding VA treatment records dated after May 2009, and a VA examination.  It is clear a VA examination is not possible due to the Veteran's death, however, the AOJ failed to comply with the Board's other remand instructions.  

The Board notes that the only outstanding VA treatment records that were obtained were dated from after the Veteran's death in December 2014.  Additionally, although it looks there an inquiry into the Veteran's SSA status, it is unclear whether any additional development was obtained to include a negative response.  As such, the Board finds a remand is necessary in order for the AOJ to comply with the previous Board remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain the records pertinent to the Veteran's disability benefits claim, to include medical records and disability determinations.  Any negative response must be in writing and associated with the claims folder, also the Appellant should be notified of such.

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's migraine headache disability, dated from May 2009 to his death in December 2014.  Any negative response(s) must be in writing and associated with the claims folder. 

3.  After completing the above and any other development as may be indicated by any response received as consequence of the actions taken in the preceding paragraphs the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant's and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




